SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Defendants appeal from an Opinion and Order of the United States District Court for the Northern District of New York (Thomas J. McAvoy, Judge) denying defendants’ motion to dismiss plaintiffs’ claims for injunctive relief as barred by the Eleventh Amendment.
Substantially for the reasons stated in the District Court’s opinion, we agree with the District Court that, under the doctrine of Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), plaintiffs’ claims are not barred by the Eleventh Amendment, because the complaint alleges an ongoing violation of federal law and seeks prospective relief.
We have considered all of defendants’ claims on appeal and we hereby AFFIRM the judgment of the District Court.